DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10-22-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 9-5-19.

Allowable Subject Matter


5.	Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 4, 5 and 6 the cited prior art does not anticipate nor render obvious a tire maintenance system comprising a rotation plan selection portion that selects at least one rotation plan, which is a plan for switching a tire mounted at a predetermined position into another mount position, among the rotation plans, based on a predicted wear amount calculated by a wear amount calculation portion, wherein the rotation plan selection portion selects a rotation plan in which a total of the predicted wear amounts of the tread and the side portion in each tire is maximum.
Regarding claims 2, 3 and 7 the cited prior art does not anticipate nor render obvious a tire maintenance system comprising a rotation plan selection portion that selects at least one rotation plan, which is a plan for switching a tire mounted at a predetermined position into another mount position, among the rotation plans, based on a predicted wear amount calculated by a wear amount calculation portion, wherein the rotation plan selection portion selects a rotation plan in which the sum of the differences between the predicted wear amount of the tread and the predicted wear amount of the side portion in the tires, which are mounted to the respective mount positions, is minimum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20100060443 A1 APPARATUS FOR ESTIMATING TIRE WEAR AMOUNT AND A VEHICLE ON WHICH THE APPARATUS FOR ESTIMATING TIRE WEAR IS MOUNTED
US 20210080354 A1 WEAR AMOUNT ESTIMATION METHOD, WEAR AMOUNT ESTIMATION DEVICE, AND WEAR AMOUNT ESTIMATION PROGRAM
US 20200398975 A1 REMAINING TIRE TREAD DEPTH MANAGEMENT SYSTEM
US 20200369093 A1 Tire Wear Estimation
US 20200031184 A1 TIRE POSITION EXCHANGE PROPOSAL DEVICE AND TIRE POSITION EXCHANGE PROPOSAL METHOD
US 20190265129 A1 TIRE MANAGEMENT DEVICE AND TIRE MANAGEMENT PROGRAM
US 20100199756 A1 METHOD AND APPARATUS FOR DETECTING WEAR OF TIRE
US 20070175555 A1 WEAR INDICATING TIRE

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ANDRE J ALLEN/Primary Examiner, Art Unit 2856